Citation Nr: 0941611	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  03-24 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in \


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
National Guard from May 1957 to November 1957.  He had 
additional active duty service from October 1961 to December 
1961, and from May 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied a total disability rating based on individual 
unemployability.

The matter previously came before the Board in May 2008; at 
that time, two of the Veteran's claims were denied, and 
service connection was granted for degenerative arthritis of 
the right knee and right ankle.  The issue of entitlement to 
TDIU was remanded for readjudication following the 
effectuation of the grants of service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) held that when the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In the May 2008 decision and remand, the Board remanded the 
issue of entitlement to TDIU.  Per the remand order, the RO 
was requested to readjudicate the claim for entitlement to 
TDIU after the grants of service connection for degenerative 
arthritis of the right knee and right ankle were effectuated, 
and effective dates and ratings were assigned.  If 
entitlement to TDIU continued to be denied, an appropriate 
Supplemental Statement of the Case (SSOC) was to be issued.

The RO issued a rating decision effectuating the grants of 
service connection for degenerative arthritis of the right 
knee and ankle in August 2009.  Subsequent to that rating 
decision, the RO did not readjudicate the issue of 
entitlement to TDIU.  

Notably, the RO had readjudicated the issue of entitlement to 
TDIU in May 2009, prior to the new rating decision.  The RO 
did not readjudicate the claim for TDIU after the August 2009 
rating decision.  It is quite clear that the basis for 
deciding the Veteran's TDIU claim substantially changed by 
way of the August 2009 rating decision, as his combined 
evaluation is now 70 percent, which meets the schedular 
criteria for a claim for TDIU.  See 38 C.F.R. § 4.16.

This matter must be remanded for the RO to readjudicate the 
issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

